26 F.3d 133
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Randy Michael GRETLER, Defendant-Appellant.
No. 93-50601.
United States Court of Appeals, Ninth Circuit.
Submitted May 6, 1994.*Decided June 14, 1994.

1
Before:  BROWNING and FLETCHER, Circuit Judges, and FITZGERALD,** Senior District Judge.


2
MEMORANDUM***


3
Randy Michael Gretler was charged with importation of 348 pounds of marijuana, 21 U.S.C. Secs. 952 and 960 and its possession with intent to distribute, 21 U.S.C. Sec. 841(a)(1).  Gretler pled to the first count of the indictment and appeals his sentence.  We affirm.


4
We follow  United States v. Valente, 961 F.2d 133 (9th Cir.1992), and find the sentencing court has no authority to depart below the mandatory minimum except that granted in 18 U.S.C. Sec. 3553(e) and U.S.S.G. Sec. 5K1.1.  The sentence imposed was 18 months.  If the court had adjusted for both acceptance of responsibility and a minor role in the offense, the resulting calculation would have improperly put the sentence below the mandatory minimum for reasons other than substantial assistance.  The 18 month sentence is proper and is affirmed.


5
SO ORDERED.



*
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable James M. Fitzgerald, Senior United States District Judge for the District of Alaska, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3